    Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 1 of 12 PageID #:450




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JIMMY ROSS,                                            )
                               Plaintiff,              )
                                                       )
       v.                                              )       Case No. 18-cv-04200
                                                       )
UCHICAGO ARGONNE, LLC and                              )       Magistrate Judge Jeffrey T. Gilbert
Fire Chief GEORGE HYLAND,                              )
Individually and in his Official Capacity,             )
                                                       )
                               Defendants.             )

               MEMORANDUM IN SUPPORT OF DEFENDANTS’
       MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

       This Court has previously dismissed two complaints filed by Plaintiff for failure to state a

claim and issued detailed opinions relating to each. See December 10, 2018 Memorandum

Opinion and Order [Dkt. 30] and August 5, 2019 Memorandum Opinion and Order [Dkt. 46].

Despite this Court providing Plaintiff with an opportunity to file a Second Amended Complaint

(“SAC”) and despite Plaintiff’s scaling back the causes of action asserted against Defendants,

Plaintiff still fails to adequately state a claim for a hostile work environment or retaliation.

       The SAC’s few new allegations do not cure the fatal defects previously identified by this

Court. Plaintiff’s hostile work environment claim fails because Plaintiff alleges no conduct that

is sufficiently severe or pervasive to state a claim.        Plaintiff’s retaliation claims must be

dismissed because the actions of which Plaintiff complains still do not constitute adverse

employment actions. Finally, Counts I and II against Chief Hyland also must be dismissed

because Hyland cannot be held individually liable for Plaintiff’s Title VII claims. Accordingly,

the SAC must be dismissed with prejudice.




                                                   1
    Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 2 of 12 PageID #:451




                                 FACTUAL BACKGROUND 1

       Defendants assume the Court’s familiarity with the allegations in Plaintiff’s original

Complaint and First Amended Complaint (“FAC”) and do not recite those allegations. In the

SAC, Plaintiff has included additional allegations as set forth below.

       First, Plaintiff alleges that he has been the only African-American member of the

Argonne Fire Department since 1997. SAC ¶ 1. Second, Plaintiff alleges that Defendant

Argonne is insincere about its commitment to equal employment opportunity and diversity. SAC

¶¶ 24-25. Third, Plaintiff makes a series of allegations regarding harassment by his co-worker

Richard Kara that occurred at an entirely different employer (the Richton Park Fire Department)

in the early 2000’s and incidents that occurred at Argonne in 2013, and makes allegations

regarding his reports to Argonne with respect to the same. SAC ¶¶ 26-38. Fourth, Plaintiff adds

an allegation with respect to the alleged “let the games begin” comment by Kara that Plaintiff

viewed that statement as “a warning that Kara’s racial harassment would begin again.” SAC ¶

41. Fifth, Plaintiff alleges that Chief Hyland “permitted” Kara to swap on Plaintiff’s shifts over

his objections, that Chief Hyland was not honest or sincere regarding his support in March 2017

of Plaintiff’s decision to deny a swap to Kara, that Chief Hyland manipulated Argonne’s

overtime system to arrange for Kara to work with Plaintiff in order to antagonize Plaintiff, and

that Chief Hyland permitted these swaps to ensure that Kara could harass Plaintiff. SAC ¶ 40,

46, 48-52, 59. Sixth, Plaintiff makes the conclusory allegation that “To [Plaintiff], Hyland’s

diminishing of Kara’s racist act in 2013 was the result of Hyland’s own racial bias towards

[Plaintiff].” SAC ¶ 53. Seventh, Plaintiff alleges that he complained to others at Argonne

regarding Hyland’s permitting Kara to swap onto Plaintiff’s shifts and that Hyland became aware


1
 The facts set forth in this Memorandum are presumed to be true solely for purposes of Defendants’
Motion to Dismiss.


                                                 2
     Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 3 of 12 PageID #:452




of that fact. SAC ¶¶ 54-56. Eighth, Plaintiff makes an additional allegation regarding alleged

harassment by Kara in 2017 and 2018 – that Kara called him “Black M***F***,” that Kara used

a hostile stare, and that Kara attempted to draw Plaintiff into a physical altercation by

“attempting” to elbow him in the ribs as he walked past him.” SAC ¶ 60(a). Finally, Plaintiff

adds to his previous allegation regarding Chief Hyland’s request for him to “purchase and read

one book on grammar to help keep your correspondence error-free” and states that this relates to

Plaintiff’s “unique dialect” based on his being from the South, so that this suggestion is a

“racially-based insult.” SAC at ¶ 60(b).

       As set forth below, none of these new allegations permit the SAC to survive dismissal.

                                           ARGUMENT

I.     LEGAL STANDARD

       Fed. R. Civ. P. 12(b)(6) mandates dismissal of a complaint that fails to state a claim upon

which relief can be granted. To survive a motion to dismiss, a complaint must provide the

defendant with fair notice of the basis of Plaintiff’s claims, and those claims must be facially

plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Brooks v. Ross, 578 F.3d 574,

581 (7th Cir. 2009). A plaintiff must plead “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). In evaluating the sufficiency of a complaint, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice,” nor do

legal conclusions stated as factual allegations. Iqbal, 556 U.S. at 678. Plausibility “demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.




                                                3
      Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 4 of 12 PageID #:453




II.     PLAINTIFF’S        HOSTILE        WORK ENVIRONMENT                    CLAIMS       MUST       BE
        DISMISSED

        In Counts I and III of the SAC 2, Plaintiff claims that he was subjected to a hostile work

environment based on his race.         This Court previously dismissed Plaintiff’s hostile work

environment claims in both the original Complaint and FAC because Plaintiff’s allegations did

not rise to the required level of severity or pervasiveness. See Dkt. 30 at 10-12 and Dkt. 46 at 8-

13. The new allegations in the SAC do not remedy this deficiency.

         To state a hostile work environment claim, Plaintiff must allege that: (1) he was subject

to unwelcome harassment; (2) the harassment was based on his race; (3) the harassment

unreasonably interfered with his work performance; and (4) there is a basis for employer

liability. Hrobowski v. Worthington Steel Co., 358 F.3d 473, 476 (7th Cir. 2004). Plaintiff faces

a high burden; he must plead facts that his “workplace is permeated with discriminatory

intimidation, ridicule, and insult … sufficiently severe or pervasive to alter the conditions of [his]

employment and create an abusive working environment.” Harris v. Forklift Sys., Inc. 510 U.S.

17, 21 (1993) (internal quotation marks omitted). The court must consider “the frequency or

severity of conduct, whether it is threatening and/or humiliating or merely offensive, and

whether the harassment unreasonably interferes with an employee’s work.” Whittaker v. N. Ill.

Univ., 424 F.3d 640, 645 (7th Cir. 2005); see also Ford v. Minteq Shapes & Servs., Inc., 587

F.3d 845, 847 (7th Cir. 2009) (holding that conduct was not severe or pervasive where coworker

called plaintiff a “gorilla”). Courts have long held that “federal law does not protect against

petty slights, minor annoyances, and bad manners.” Adam v. Obama for America, 210 F. Supp.

3d 979, 988 (N.D. Ill 2016) (citing Boss v. Castro, 816 F.3d 910, 918 (7th Cir. 2016)) (internal


2
 Count I alleges a claim under Title VII, while Count III alleges a claim under Section 1981; the analysis
does not differ because Section 1981 closely tracks Title VII where Plaintiff is challenging an
employment practice. Klinger v. BIA, Inc., 2011 U.S. Dist. LEXIS 119842 at *7 (N.D. Ill. Oct. 18, 2011).


                                                    4
    Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 5 of 12 PageID #:454




quotations omitted). Such statutes are “not intended to reach every bigoted act or gesture that a

worker might encounter in the workplace.” Id. (internal citations and quotations omitted).

Instead, Plaintiff “must show some quantitative or qualitative change in the terms or conditions

of [his] employment or some sort of real harm.” Id. (quoting Chaib v. Indiana, 744 F.3d 974, 982

(7th Cir. 2014)).

       The SAC still fails to allege facts sufficient to satisfy the severity or pervasiveness

requirement of a viable hostile work environment claim. The weakness of Plaintiff’s claim is

demonstrated by the fact that Plaintiff still attempts to rely almost entirely on incidents that are

time-barred or do not involve Defendants at all. See SAC at ¶¶ 26-38, 70-71. Plaintiff dedicates

several pages of the SAC to discussing his background with his co-worker, Firefighter Richard

Kara, and alleged incidents of harassment that occurred at an entirely different employer (the

Richton Park Fire Department) in the early 2000’s and incidents that occurred at Argonne in

2013. Id. The incidents at the Richton Park Fire Department do not involve Defendants and

must be disregarded. The 2013 incidents are time-barred, as they occurred more than 300 days

prior to Plaintiff’s filing his EEOC Charge of Discrimination on September 2, 2017, and Plaintiff

failed to exhaust his administrative remedies with respect to the 2013 incidents because he did

not file an EEOC charge with respect to them and, in fact, expressly stated his September 2, 2017

Charge that the 2013 incident was not the action he was complaining of. Id. at ¶ 57. See, e.g.,

Stepney v. Naperville Sch. Dist. 203, 392 F.3d 236, 240-41 (7th Cir. 2004) (a plaintiff must file a

charge of discrimination within 300 days of the alleged unlawful employment practice); Rush v.

McDonald's Corp., 966 F.2d 1104, 1110 (7th Cir. 1992) (before filing a lawsuit, a plaintiff first

must exhaust his administrative remedies by presenting all of his claims to the EEOC); see also

Sauzek v. Exxon Coal USA, Inc., 202 F.3d 913, 920 (7th Cir. 2000). Moreover, as discussed at




                                                 5
    Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 6 of 12 PageID #:455




length in prior briefing before this Court, Plaintiff cannot rely on the continuing violation

doctrine. See Defendants’ Memorandum and Reply briefs [Dkt. 17, 28, 38, 45]. In particular,

the Richton Park incidents occurred in the early 2000’s at an entirely different employer, and the

2013 incidents occurred more than three years before Plaintiff’s latest allegations regarding Kara

and did not involve Chief Hyland at all. See Lucas v. Chicago Transit Authority, 367 F.3d 714,

727 (7th Cir. 2004) (acts that are discrete in time and circumstances do not reinforce each other);

see also Sanford v. Walgreen Co., 2009 U.S. Dist. LEXIS 89085 at *12-17 (N.D. Ill. Sept. 23,

2009) (citing Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 120 (2002)) (dismissing

untimely harassment allegations because they were discrete acts that did not contribute to a

single hostile work environment).

       Indeed, the only instances of alleged harassment that are not time-barred consist of: (1)

the alleged comment by Kara of “let the games begin;” (2) Kara’s swapping onto Plaintiff’s shift

and Chief Hyland’s permitting him to do so; (3) Kara calling him “Black M***F***,” using a

hostile stare, and attempting to draw Plaintiff into a physical altercation by “attempting” to

elbow him in the ribs as he walked past him; and (4) Chief Hyland’s request on Plaintiff’s

performance appraisal that he “purchase and read one book on grammar to help keep your

correspondence error-free.”    The first two examples relating to the “let the games begin”

comment and Kara’s shift swaps have previously been reviewed by this Court and held to be

insufficiently severe or pervasive.   Indeed, Plaintiff merely repeats the same allegations in

Paragraph 51 of the SAC that he had made previously in the FAC; these allegations have not

gotten any more severe or pervasive through the passage of time. Even more importantly, these

allegations relate only to Plaintiff’s own subjective and speculative fear of what may happen

when he worked a shift with Kara or when he slept at the firehouse when Kara was present, but




                                                6
    Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 7 of 12 PageID #:456




do not allege any actual harassment by Firefighter Kara. The fact that Kara swapped on the same

shift as Plaintiff does not in and of itself constitute racial harassment.

        Thus, the only new harassment allegations are (3) and (4). With respect to the allegations

regarding Kara in (3), the name-calling, hostile stare and “attempt” (but apparently not actual

physical contact) to elbow Plaintiff in the ribs do are not sufficiently severe or pervasive to

constitute a hostile work environment. Other courts have found conduct more serious than this

to fail the “severe or pervasive” standard. See, e.g., Patt v. Family Health Sys., Inc., 280 F.3d

749, 754 (7th Cir. 2002) (multiple comments including “the only valuable thing to a woman is

that she has breasts and a vagina” insufficient to create hostile work environment); Lilly v.

Roadway Express, 6 Fed. App’x. 358, 359 (7th Cir. 2001) (stray remarks and use of a racial

epithet are insufficient to support a hostile work environment claim); Adam, 210 F. Supp. 3d at

985 (granting motion to dismiss hostile work environment claim and citing cases); Winters v.

Hamos, 2018 U.S. Dist. LEXIS 119685 at *9-13 (N.D. Ill. July 18, 2018) (granting motion to

dismiss hostile work environment claim where plaintiff “allege[d] that the Defendant denied him

training, failed to give him performance reviews or gave him baseless poor reviews, gave him an

excessive workload, denied his Flex Time, and suspended him for seven days,” as well as made

discriminatory comments); Triplett v. Starbucks Coffee, 2011 U.S. Dist. LEXIS 82341 at *12-16

(N.D. Ill. July 26, 2011) (granting motion to dismiss hostile work environment claim). This

particularly holds true where Kara is not in a supervisory role over Plaintiff; in fact, it is the

opposite. See Dkt. 46 at 12. Finally, with respect to (4), Plaintiff’s allegations regarding Chief

Hyland’s comment on Plaintiff’s performance appraisal are not severe or pervasive and still are

not adequately linked to Plaintiff’s race. It defies logic that a request by Chief Hyland to

“purchase and read one book on grammar to help keep your correspondence error-free” would




                                                   7
       Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 8 of 12 PageID #:457




somehow relate to Plaintiff’s alleged “unique dialect” based on his being from the South, which

would then somehow be a “racially-based insult.” See SAC at ¶ 60(b) (emphasis added).

         For all of these reasons, the SAC does not state a claim for hostile work environment

harassment, and this Court should dismiss it with prejudice.

III.     PLAINTIFF’S RETALIATION CLAIMS MUST BE DISMISSED

         This Court has twice dismissed Plaintiff’s retaliation claims because he failed to establish

any adverse action taken against him (much less any causal link to his alleged protected activity).

Analysis of the SAC requires the same result; Plaintiff still fails to establish any adverse action

taken by Defendants.

         To adequately plead a retaliation claim, Plaintiff must allege that he engaged in protected

activity, that he suffered an adverse employment action, and that there is a causal link between

the two. Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016). An “adverse

job action must be materially adverse, meaning more than a mere inconvenience or an alteration

of job responsibilities” and which “might be indicated by a termination of employment, a

demotion evidenced by a decrease in wage or salary, a less distinguished title, a material loss of

benefits, significantly diminished material responsibilities, or other indices that might be unique

to a particular situation.” Ribando v. United Airlines, Inc., 200 F.3d 507, 510-11 (7th Cir. 1999);

see also Nichols v. S. Ill. Univ. Edwardsville, 510 F.3d 772, 780 (7th Cir. 2007) (“A [m]aterially

adverse employment action is something ‘more disruptive than a mere inconvenience or an

alteration of job responsibilities’”); Princeton v. Lowe’s Home Ctrs., Inc., 2009 U.S. Dist.

LEXIS 106561 at *9-11 (N.D. Ill. Nov. 16, 2009).

         The SAC alleges the following as adverse actions occurring after Plaintiff claims he

engaged in protected activity: (1) Chief Hyland permitted Firefighter Kara to swap with other




                                                  8
    Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 9 of 12 PageID #:458




firefighters and work on Plaintiff’s shift on six occasions in 2017 and encouraged Kara to work

on Plaintiff’s shift; (2) Chief Hyland told Plaintiff that if he denied Kara a shift trade again

without a sufficient operational justification, he would be written up for insubordination and

unsatisfactory job performance; (3) Chief Hyland gave him a performance appraisal that

“insulted” Plaintiff by requesting that he purchase and read a book on grammar to keep his

correspondence error-free; (4) Chief Hyland gave Plaintiff a verbal reprimand; (5) Chief Hyland

sent Plaintiff an email suggesting that he needed further training and that he made inaccurate

time entries for his shift; (6) Chief Hyland took away Plaintiff’s responsibility for managing

turnout gear, personnel lockers and clothing; and (7) Chief Hyland excluded Plaintiff from

meetings. See SAC at ¶¶ 50-52, 60-66. None of these are new allegations; critically, this Court

already has held that these actions do not rise to the level of an adverse action. See Dkt. 30 at

16-18 and Dkt. 46 at 16-20. The alleged conduct amounts to nothing more than threats of

corrective action, mild corrective action, or insignificant changes in job responsibilities that do

not amount to a significant change in Plaintiff’s employment status or in his benefits. The only

new allegations from the SAC are that, with respect to Firefighter Kara swapping shifts to work

with Plaintiff, Chief Hyland “permitted” this conduct over Plaintiff’s objections and (“upon

information and belief”) manipulated the overtime system to arrange for Kara to work with

Plaintiff in order to antagonize him. See SAC ¶ 52 3. These new allegations do not alter the

actions themselves; the actions in question are that Kara swapped with other firefighters and

worked on Plaintiff’s shift on six occasions.        Whether or not Chief Hyland permitted or

encouraged these swaps and his motivations for doing so are not pertinent to the issue of the

nature of the actions themselves and whether they are adverse as a matter of law. Here, they are


3
  Even these allegations are not entirely new, as the FAC alleged that Chief Hyland took no action to
prevent Kara from swapping onto Plaintiff’s shift “and in fact encourages Kara to do so.” FAC ¶ 35.


                                                 9
     Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 10 of 12 PageID #:459




not because they are the same actions as alleged in the FAC and they did not constitute any

change in Plaintiff’s schedule, Plaintiff’s job responsibilities, or Plaintiff’s benefits. Plaintiff has

suffered no adverse employment action because of his alleged protected activity, and his

retaliation claims must be dismissed.

IV.     PLAINTIFF’S TITLE VII CLAIMS AGAINST CHIEF HYLAND MUST BE
        DISMISSED

        The SAC does not state a claim against Chief Hyland in his individual capacity because

“a supervisor cannot be held individually liable for claims asserted under Title VII, the ADEA,

or the IHRA.” See Dkt. 30 at 23; Sattar v. Motorola, Inc., 138 F.3d 1164, 1168 (7th Cir. 1998);

Williams v. Banning, 72 F.3d 552, 555 (7th Cir. 1995). Therefore, the Title VII claims set forth

in counts I and II of the SAC must be dismissed as to Chief Hyland.

V.      DISMISSAL SHOULD BE WITH PREJUDICE

        Dismissal of the SAC with prejudice is appropriate because, having failed in his third bite

at the apple, any further amendment by Plaintiff would be futile. See, e.g., Marijan v. Univ. of

Chi., 2018 U.S. Dist. LEXIS 211503 at *22-23 (N.D. Ill. Dec. 17, 2018) (“We do agree with the

University that plaintiff has had a second bite at the apple and has failed to rectify the

deficiencies we noted when we dismissed plaintiff’s first complaint. As a result, our dismissal of

plaintiff’s Amended Complaint is now with prejudice”); see also Douglas v. Univ. of Chi., 619 F.

App’x 556, 557-58 (7th Cir. 2015); Pastoriza v. Keystone Steel & Wire, 2015 U.S. Dist. LEXIS

165392 at *21 (C.D. Ill. Dec. 10, 2015).

VI.     CONCLUSION

        For the foregoing reasons, Defendants UChicago Argonne, LLC and Chief Hyland

respectfully request that the Court grant their Motion to Dismiss Plaintiff’s Second Amended

Complaint with prejudice and award all other remedies it deems appropriate and just.



                                                  10
   Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 11 of 12 PageID #:460




                                             Respectfully submitted,

                                             UCHICAGO ARGONNE, LLC, and
                                             GEORGE HYLAND

                                             By:      /s/ Todd M. Church
                                                    One of Their Attorneys

Jeff Nowak
Todd M. Church
Littler Mendelson, P.C.
321 N. Clark St., Suite 1000
Chicago, IL 60654
312-372-5520
Dated: January 10, 2020




                                        11
    Case: 1:18-cv-04200 Document #: 82 Filed: 01/10/20 Page 12 of 12 PageID #:461




                                CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that he caused a true and correct copy of the

foregoing MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

PLAINTIFF’S SECOND AMENDED COMPLAINT to be filed with the Clerk of the Court

using the Court’s CM/ECF system, which will send electronic notification of such filing to all

Filing Users this 10th day of January, 2020.




                                                        /s/ Todd M. Church
                                                              Todd M. Church

4848-1716-0624.1 101582.1006




                                               12
